Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims1-13 in the reply filed on 27 September 2022 is acknowledged.
Claim Objections
Claims 7 and 27 are objected to because of the following informalities:  
Regarding claim 7, the term “horizontal plate” in line 2 appears to be a typographic error, for the purposes of this action, it will be interpreted as “horizontal plane”.  
Regarding claim 27, the term “horizontal plate” in line 2 appears to be a typographic error, for the purposes of this action, it will be interpreted as “horizontal plane”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al.  (US Pat. Pub. 2020/0006083).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Huang teaches a device structure comprising:
a semiconductor device located on a semiconductor substrate and laterally surrounded by a planarization dielectric layer [fig. 1I, devices in substrate 102 surrounded by planarization layer 130, paragraph [0015] teaches devices]];
a device contact via structure vertically extending through the planarization dielectric layer and contacting a node of the semiconductor device [fig. 1I, 120 and 122];
a planar dielectric spacer liner contacting a top surface of the planarization dielectric layer and including an opening therethrough [fig. 1I, 142 with openings over 120 and 122];
an etch stop dielectric liner including a horizontally-extending portion that overlies the planar dielectric spacer liner and including a downward-protruding portion located at a periphery of the opening through the planar dielectric spacer liner [fig. 1I, 160 covers 142 and extends downward over the opening above 122];
a via-level dielectric layer overlying the etch stop dielectric liner [fig. 1I, 170]; and
an interconnect via structure vertically extending through the via-level dielectric layer, the etch stop dielectric liner, and the planar dielectric spacer liner and contacting the device contact via structure [fig. 1I, 192].
Regarding claim 2, Huang teaches the device structure of claim 1, wherein:
The interconnect via structure comprises a straight sidewall [fig. 1I, sidewalls of 192 are straight in that they are not rounded];
A first segment of the straight sidewall vertically extends from a top surface of the via level dielectric layer to a top surface of the device contact via structure [fig. 1I, left sidewall of 192 extends from the top of 170 to the top of 120]; and
A second segment of the straight sidewall vertically extends from the top surface of the via level dielectric layer to a height located above a horizontal plane including the top surface of the device contact via structure [fig. 1I, right sidewall of 192 has a portion that extends from top of 170 to 142]. 
Regarding claim 3, Huang discloses the device structure of claim 2, wherein a bottom edge of the second segment of the straight sidewall contacts the planar dielectric spacer liner [fig. 1I, the right sidewall of 192 has a portion that contacts the planar dielectric spacer liner].
Regarding claim 4, Huang teaches the device structure of claim 2, wherein a bottom edge of the second segment of the straight sidewall is adjoined to a horizontal surface of the interconnect via structure that is vertically spaced from the horizontal plane including the top surface of the device contact via structure [fig. 1I, the right sidewall of 192 has a portion that is in contact with a horizontal surface of 192 (the portion on top of 142), spaced above the device contact via, paragraphs [0032 and 0033] teach the etching of the opening can cause the corner of 142 to be chipped away but the angle of this surface still allows it to be considered horizontal].
Regarding claim 5, Huang discloses the device structure of claim 4, wherein the horizontal surface of the interconnect via structure contacts a top surface of the planar dielectric spacer liner [fig. 1I, 192 and 142 are in contact at the horizontal surface].
Regarding claim 7, Huang teaches the device structure of claim 1, wherein the etch stop dielectric liner includes a horizontal plane portion that adjoins the downward-protruding portion and contacts a top surface of the device contact via structure [fig. 1I, 160 that extends downward contacts the top surface of the device contact via 122].
Regarding claim 8, Huang discloses the device structure of claim 7, wherein the via-level dielectric layer comprises a downward protruding portion that extends below a horizontal plane including a topmost horizontal surface of the etch stop dielectric liner [fig.1I, the portion of 170 above 122 extends below the top most horizontal surface of 160].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-5, 7 and 8 above, and further in view of Ting et al. (US Pat. Pub. 2016/0093566).
Regarding claim 10, Huang teaches the planarization dielectric layer and the via-level dielectric layer comprise a material selected from undoped silicate glass, a doped silicate glass, an organosilicate glass, and a porous dielectric material having a dielectric constant less than 2.7 [paragraphs [ 0018 and 0029], 130 and 170 comprise organosilicate or low-k material among others].
Huang also teaches the etch stop dielectric liner comprises a material selected from silicon nitride and a dielectric metal oxide [paragraph [0028]]
Huang fails to teach the planar dielectric spacer liner comprises a silicon oxide, silicon oxynitride and a silicon carbide nitride.  However, Ting a semiconductor device in which a device contact via structure has a planar dielectric spacer liner, a etch stop liner and a via level dielectric liner formed over it and the planar dielectric spacer liner is a silicon oxide [fig. 17, contact via, 205, planar dielectric spacer liner 250, etch stop liner 260, via level dielectric 302, paragraph [0057] teaches 250 is silicon oxide].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ting into the method of Huang by the planar dielectric spacer liner out of silicon oxide.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing known processes to ensure successful device fabrication and ensuring proper device protection during processing.
Claim(s) 21-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-5, 7 and 8 above, and further in view of Ting et al. (US Pat. Pub. 2018/0240704).
Regarding claim 21, Huang teaches a device structure comprising: 
a first gate contact via structure vertically extending through the planarization dielectric layer and contacting the transistor [fig. 1I, devices in substrate 102 surrounded by planarization layer 130, paragraph [0015] teaches devices, 120 and 122 are contact via structures];
a planar dielectric spacer liner contacting a top surface of the planarization dielectric layer and including an opening therethrough [fig. 1I, 142 with openings over 120 and 122];
an etch stop dielectric liner including a horizontally-extending portion that overlies the planar dielectric spacer liner and including a downward-protruding portion located at a periphery of the opening through the planar dielectric spacer liner [fig. 1I, 160 covers 142 and extends downward over the opening above 122];
a via-level dielectric layer overlying the etch stop dielectric liner [Fig. 1I, 170]; and
a first interconnect via structure vertically extending through the via-level dielectric layer, the etch stop dielectric liner, and the planar dielectric spacer liner and contacting the gate contact via structure [fig. 1I, 192].
While Huang teaches the presence of transistors on the substrate they fail to specifically teach a gate electrode, a source region and a drain region in the substrate portion.  However, Ting teaches a device in which a transistor comprising a gate, source region and drain region are formed on a substrate, and the gate is contacted by a contact via structure [fig. 10, gate 28, source and drain region 18, gate contact via 54 and planarization dielectric 58].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ting into the method of Huang by forming a gate, source region and drain region on the substrate surrounded by the planarization dielectric and contacted by the gate contact via structure.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing known processes to ensure successful device fabrication as well as allowing thinner contact plugs to be formed [Ting, paragraph [0024]].
Regarding claim 22, Huang in view of Ting, teaches the device structure of claim 21, wherein:
The first interconnect via structure comprises a first straight sidewall [fig. 1I, sidewalls of 192 are straight in that they are not rounded];
A first segment of the first straight sidewall vertically extends from a top surface of the via level dielectric layer to a top surface of the gate contact via structure [Huang, fig. 1I, left sidewall of 192 extends from the top of 170 to the top of 120]; and
A second segment of the first straight sidewall vertically extends from the top surface of the via level dielectric layer to a height located above a horizontal plane including the top surface of the gate contact via structure [Huang, fig. 1I, right sidewall of 192 has a portion that extends from top of 170 to 142]. 
Regarding claim 23, Huang in view of Ting discloses the device structure of claim 22, wherein a bottom edge of the second segment of the first straight sidewall contacts a top surface of the planar dielectric spacer line  [Huang, fig. 1I, the right sidewall of 192 has a portion that contacts the planar dielectric spacer liner].
Regarding claim 24, Huang teaches the device structure of claim 22, wherein a bottom edge of the second segment of the straight sidewall is adjoined to a horizontal surface of the first interconnect via structure that is vertically spaced from the horizontal plane including the top surface of the gate contact via structure [Huang, fig. 1I, the right sidewall of 192 has a portion that is in contact with a horizontal surface of 192 (the portion on top of 142), spaced above the device contact via, paragraphs [0032 and 0033] teach the etching of the opening can cause the corner of 142 to be chipped away but the angle of this surface still allows it to be considered horizontal].
Regarding claim 25, Huang in view of Ting discloses the device structure of claim 24, wherein the horizontal surface of the interconnect via structure contacts a top surface of the planar dielectric spacer liner [Huang, fig. 1I, 192 and 142 are in contact at the horizontal surface].
Regarding claim 27, Huang in view of Ting teaches the device structure of claim 21, wherein the etch stop dielectric liner includes a horizontal plane portion that adjoins the downward-protruding portion and contacts a top surface of the gate contact via structure [Huang, fig. 1I, 160 that extends downward contacts the top surface of the device contact via 122].
Allowable Subject Matter
Claims 11-13 are allowed.
Claims 6, 9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach an interconnect via structure vertically extending through the via-level dielectric layer, contacting the etch stop dielectric liner and the device contact via structure and laterally spaced from the planar dielectric spacer liner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816     







/JAEHWAN OH/Primary Examiner, Art Unit 2816